DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim30 is objected to because of the following informalities:  In line 2, “higher frame portion” should be changed to --upper frame portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (USPub 2005/0092538).
	With respect to claim 1, Baldwin et al. disclose a vehicle (scooter; paragraph [0023]) comprising: a frame (frame 10; figure 1; paragraph [0023]) comprising: a lower frame portion made from a first material (the framework of lower frame portion 14 is formed by struts 16 which are preferably made of aluminum or an alloy thereof (first material); figure 1; paragraph [0023]), and an upper frame portion connected to the lower frame portion (upper frame portion 12 that includes a flange 52 for attachment to the lower frame portion; figure 1; paragraph [0033]), the upper frame portion being made from a second material different from the first material (upper frame portion 12 formed by structural skin members 60,62, 64 which are preferably made of a composite, fiber-reinforced material (second material); figure 3; paragraphs [0033], [0035]), a center of gravity of the upper frame portion being above a center of gravity of the lower frame portion (based on the geometry shown, the center of mass of upper frame portion 12 is located above the center of mass of lower frame portion 14, thereby locating the center of gravity of upper frame portion 12 above the center of gravity of lower frame portion 14; figure 1); at least one front suspension system connected to the lower frame portion (front 
	With respect to claim 11, wherein: the upper frame portion includes a seat portion (seat supporting upper panel 62 of the upper frame portion 12; figure 3; paragraph [0033]); the at least one seat is connected to the seat portion of the upper frame portion (seat 126 is attached to and supported by the flat upper surface of the upper frame member 12; figures 3, 13; paragraph [0044]); and the lower frame portion extends rearward below seat portion for supporting the at least one seat and the seat portion of the upper frame portion (lower frame portion 14, as shown, extends rearward below seat supporting upper panel 62 to support the seat supporting panel 62 of upper frame portion 12 and seat 126 via connection between flange 52 of skin member 50, of the lower frame portion 14, and flange 52 of skin member 64, of the upper frame portion 12; figures 1,3; paragraph [0030]).
	With respect to claim 20, wherein the first material is a metal (the framework of lower frame portion 14 is formed by struts 16 which are made of aluminum (first material is a metal); figure 1; paragraph [0023]) and the lower frame portion comprises a plurality of lower frame members welded .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Isoda et al. (USPub 2010/0059979).
	With respect to claim 2, Baldwin et al. disclose the claimed invention as discussed above but do not disclose wherein the first material has a higher density then the second material. Isoda discloses wherein the first material has a higher density then the second material (upper frame 25 preferably is made of a material having specific gravity lower than that of the lower frame 21 (specific gravity is directly proportional to density, thereby requiring that the material forming the lower frame 21 have a higher density than the material forming the upper frame 25); paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include wherein the first material has a higher density then the second material, as taught by Isoda, because, this would act to lower the center of gravity of the frame as a whole, thereby making the vehicle more stable.
	With respect to claim 9, Baldwin et al. also do not disclose wherein: the upper frame portion extends over a top of the power pack; and the upper frame portion is connected to the lower frame portion near a front of the power pack and behind the power pack. Isoda discloses wherein: the upper frame portion extends over a top of the power pack (as shown, engine 11 is located in a central portion of the vehicle body frame 20, and upper frame sections 50 of the upper frame 25 extend over the top of the engine 11; figure 1 paragraphs [0031 ], [0033]); and the upper frame portion is connected to the lower frame portion near a front of the power pack and behind the power pack (front section 30 of the upper frame 25 includes rear pillars 33 which connect to the lower frame 21 via plate shaped brackets 23j (near a front of engine 11, as shown) and rear frame section 40 of the upper frame connects to the rearward extending portions 23a of the lower frame 21 via fixing portion 23e (behind engine 11, as 
With respect to claim 23, Baldwin does not disclose wherein a yield strength of the first material is at least ten times a yield strength of the second material. Isoda discloses a lower frame portion made from a first material; and an upper frame portion made from a second material (the lower frame 21 is made of steel (first material), the upper frame is made of aluminum (second material); paragraph [0040]), wherein a yield strength of the first material is at least ten times a yield strength of the second material. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Baldwin to include wherein a yield strength of the first material is at least ten times a yield strength of the second material, as taught by Isoda, because, as Isoda discloses, this provides a higher yield strength to the lower frame, where it is needed to support heavy components such as the engine, while reducing the weight of the upper frame, which does not require such a high yield strength (Isoda; paragraph [0089]).  The Examiner notes that the cited NPL of MatWeb (MatWeb Material Property Data: Steels, General Properties, [retrieved on 2007-11-14]. Retrieved from the Internet: <URL: http://www.matweb.com/search/DataSheet.aspx?MatGUID=10e1c14130cd4ed6ae64b85723be53af) and Davis (DAVIS, "Aluminum and Aluminum Alloys", 2001, ASM International, pp. 351-416) provide evidence that the yield strength of steels (200-2100 MPa) ranges from 20-210 times the yield strength of aluminum (10 MPa); (MatWeb, Mechanical Properties table; Davis, page 367, 1st full paragraph).
With respect to claim 26, Baldwin does not disclose wherein a Poisson's ratio of the second material is at least 1.3 times a Poisson's ratio of the first material. Isoda discloses a lower frame portion made from a first material, and an upper frame portion made from a second material (the lower frame 21 is made of steel (first material), the upper frame is made of aluminum (second material); paragraph [0040]), wherein a Poisson's ratio of steel is at least 1.3 times a Poisson’s ratio of the aluminum, (the Poisson's ratio of steels is 0.25 as evidenced by MatWeb Material Property Data: Steels, General Properties, [retrieved on 2007-11-14]. Retrieved from the Internet: <URL: http://www.matweb.com/search/DataSheet.aspx?MatGUID=10e1c14130cd4ed6ae64b85723be53af 
With respect to claim 27, Baldwin does not disclose wherein a density of the first material is at least 2.5 times a density of the second material. Isoda discloses a lower frame portion made from a first material; and an upper frame portion made from a second material (the lower frame 21 is made of steel (first material), the upper frame is made of aluminum (second material); paragraph [0040]), wherein a density of the first material is at least 2.5 times a density of the second material (as evidenced by Matweb, the density of aluminum is 2.6989 g/cmA3 and the density of steels ranges from 7.8 - 8.0 g/cmA3 (at least 2.5 times the density of aluminum); Matweb, Mechanical Properties table for steels and aluminum). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include wherein a density of the first material is at least 2.5 times a density of the second material, as taught by Isoda, because this would act to lower the center of gravity of the frame as a whole, thereby making the vehicle more stable.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Rasidescu et al. (USPub 2002/0117843).
With respect to claim 3, Baldwin et al. disclose the claimed invention as discussed above but do not disclose wherein a center of gravity of the power pack is above the center of gravity of the lower frame portion. Rasidescu discloses a vehicle (all-terrain vehicle; paragraph [0053]), wherein a center of gravity of the power pack is above the center of gravity of the lower frame portion (the engine 26 is mounted via a pair of engine mounting elements 326 which extend upwardly from the lower frame member 304, thereby locating the center of gravity of the engine 26 above the center of gravity of the lower frame member 32, as shown; figures 10, 14; paragraph [0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include wherein a center of gravity of the power pack is above the center of gravity of the lower frame portion, as taught by Rasidescu, because, as Rasidescu discloses, this allows the engine to be located within the space of 
With respect to claim 4, Baldwin et al. disclose a steering system operatively connected to the at least one ground engaging member for steering the vehicle (steering tube 90 which is connected to a fork 94 mounted to wheel 96; paragraph [0037]) but does not disclose the steering system comprising: a steering column rotatably supported by the upper frame portion (steering tube 90 is rotatably received through head tube 26 which is connected to front upright struts 22 of the lower frame portion 14, rather than the upper frame portion 12; paragraph [0025]). Rasidescu discloses a vehicle (all-terrain vehicle; paragraph [0053]) further comprising; a steering system operatively connected to the at least one ground engaging member for steering the vehicle (steering system with steering member 186 and steering column 190 which pivotally move wheel assemblies 14,15 for steering the ATV; paragraph [0085]), the steering system comprising: a steering column rotatably supported by the upper frame portion (steering column 190 is rotatably supported through vertically extending opening 192 in the upper frame member 30; figure 9; paragraph [0085]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include the steering system comprising: a steering column rotatably supported by the upper frame portion, as taught by Rasidescu, because this arrangement provides rotational support to the upper portion of the steering column, closer to the handles where a high degree of rotational forces are applied by the operator.
With respect to claim 5, the combination of Baldwin et al. also do not disclose wherein: the steering column is rotatably connected to the upper frame portion at an upper portion of the steering column; a bottom portion of the steering column is pivotably connected to the lower frame portion; and the steering column extends upward and rearward from the bottom end of the steering column to the upper portion of the steering column. Rasidescu discloses wherein: the steering column is rotatably connected to the upper frame portion at an upper portion of the steering column (upper portion of steering column 190 is rotatably supported through vertically extending opening 192 in the upper frame member 30; figure 9; paragraph [0085]); a bottom portion of the steering column is pivotably connected to the lower frame portion (lower portion of the steering column 190 is pivotally connected to the lower frame member 32 through a steering control structure 195 having a pair of pivotally connected steering arms 196, 198; figure 8; paragraph [0085]); and the steering column extends upward and rearward from the bottom end of the steering column to the upper portion of the steering column (as shown, the steering column 366 extends upward and rearward from the bottom end of the steering column to the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Hakamata et al. (USPub 2003/0111283).
With respect to claim 6, Baldwin et al. disclose the claimed invention as discussed above but do not disclose wherein: the power pack comprises: an internal combustion engine, and a transmission system; and the internal combustion engine and the transmission system are rigidly connected to each other. Hakamata discloses a vehicle (scooter 20; figure 1; paragraph [0030]) wherein: the power pack (power unit 66; paragraph [0038]) comprises: an internal combustion engine (internal combustion engine 68; paragraph [0038]), and a transmission system (power transmitting device 70; paragraph [0039]); and the internal combustion engine and the transmission system are rigidly connected to each other (power unit 66, comprising engine 68 and power transmitting device 70, is formed integrally with swing arm 32; therefore engine 68 and power transmitting device 70 are rigidly connected to each other through swing arm 32; figure 1; paragraph [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include wherein: the pack power comprises: an internal combustion engine, and a transmission system; and the internal combustion engine and the transmission system are rigidly connected to each other, as taught by Hakamata, because, an internal combustion engine and transmission provides an effective means of providing propulsion power to the vehicle in addition to a battery, creating a hybrid system, and rigidly connecting the engine and transmission system to each other would reduce undesirable motion between them, such as potentially damaging vibrations.

Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Cleereman et al. (US 5,174,627).

With respect to claim 21, Baldwin et al. also do not disclose wherein the upper frame portion comprises a plurality of molded upper frame members fastened together. Cleereman discloses a vehicle (vehicle 10; column 2, line 51) wherein the upper frame portion comprises a plurality of molded upper frame members fastened together (upper body member 14 is formed of two injection molded halves 16, 18 which are joined together along a fore-and-aft extending seam 20; figure 2; column 2, lines 53-58). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include wherein the upper frame portion comprises a plurality of molded upper frame members fastened together, as taught by Cleereman, because, as Cleereman discloses, this design takes advantage of plastic material properties to integrate structural, appearance and functional features into the assembly and also reduce manufacturing and assembly costs (Cleereman; column 1, lines 46-56).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Myers et al. (USPub 2009/0272593).
With respect to claim 10, Baldwin et al. disclose the claimed invention as discussed above but do not disclose wherein: the upper frame portion is selectively fastened to the lower frame portion by a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Michisaka et al. (USPub 2004/0231908).
With respect to claim 12, Baldwin et al. disclose the claimed invention as discussed above but do not disclose at least one headlight connected to the upper frame portion. Michisaka discloses at least one headlight connected to the upper frame portion (headlight 19 connected to the auxiliary frame 18 integrated to upper frame 20; figure 1; paragraphs [0060], [0062]); and wherein the upper frame portion defines at least one recess for receiving the at least one headlight (upper frame 20 includes an auxiliary frame 18 with a headlight receiving recess defined between lamp support brackets 48, as shown; figure 6; paragraph [0057]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include at least one headlight connected to the upper frame portion; and wherein the upper frame portion defines at least one recess for receiving the at least one headlight, as taught by Michisaka, because, this would provide an effective means of securing a headlight such that it is somewhat protected by the recessed formation of the upper frame portion.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Horinuchi (US 6,264,241).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Bataille et al. (USPub 2006/0180383).
With respect to claim 19, Baldwin et al. disclose the claimed invention as discussed above but do not disclose a plurality of body panels connected to the upper frame portion. Bataille discloses a plurality of body panels connected to the upper frame portion (upper frame formed by composite body assembly 58 and brow 102 support a plurality of decorative body panels 106, 108, as shown; figures 10, 15; paragraphs [0037], [0039], [0051]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baldwin to include a plurality of body panels connected to the upper frame portion, as taught by Bataille, because, as Bataille discloses, body panels provide an aesthetically-pleasing exterior and enclose certain vehicle components (Bataille; paragraph [0049]).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Ballard (USPub 2012/0024612).
With respect to claims 24 and 25, Baldwin et al. disclose a lower frame portion made from a first material (struts of the first frame portion can be made of aluminum (first material); paragraph [0009]) but does not disclose wherein a Young's modulus of the first material is at least fifty times a Young's modulus of the second material. Ballard discloses a vehicle frame (vehicle chassis 100; paragraph [0029]) comprising an upper frame portion made from a second material (upper frame portion formed by the inside surfaces of the front segment 102, side panels 104a, 104b and rear segment 106 made of polyurethane foam having a density of 40 kg/m3 (second material); figure 2 paragraphs [0029], [0030]), . 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Isoda et al, as discussed in claims 1, 2, and 27 above, and further in view of Ballard (USPub 2012/0024612).
With respect to claim 28, the combination of Baldwin and Isoda discloses a lower frame portion made from a first material (struts of the first frame portion can be made of aluminum (first material); paragraph [0009]) but does not disclose wherein the density of the first material is at least 7.5 times the density of the second material. Ballard discloses a vehicle frame (vehicle chassis 100; paragraph [0029]) comprising an upper frame portion made from a second material (upper frame portion formed by the inside surfaces of the front segment 102, side panels 104a, 104b and rear segment 106 made of polyurethane foam having a density of 40 kg/m3 (second material); figure 2; paragraphs [0029], [0030]), wherein the density of the first material is at least 7.5 times the density of the second material (as evidenced by Matweb, the density of aluminum is 2.6989 g/cm3 (2698.9 kg/m3), which is at least 7.5 times the density of polyurethane foamed at 40 kg/m3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Baldwin to include wherein a density of the first material is at least 7.5 times a density of the second material, as taught by Ballard, because, this would .

Claims 1, 8, 18, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codere et al. (USPub 2009/0218153) in view of Baldwin et al.
With respect to claim 1, Codere discloses a vehicle (vehicle 10; paragraph [0053]) comprising: a frame (frame 42; figure 8; paragraph [0059]) comprising; a lower frame portion (lower frame member 102; figure 8; paragraph [0059], and an upper frame portion connected to the lower frame portion (upper frame member 100 interconnected with the lower frame member 102; figure 8; paragraph [0059]), a center of gravity of the upper frame portion being above a center of gravity of the lower frame portion (as shown, the entire mass of upper frame member 100 is located above the entire mass of lower frame member 102, thereby locating the center of gravity of upper frame member 100 above the center of gravity of lower frame member 102; figure 8); at least one front suspension system connected to the lower frame portion (front suspension systems 44 having a lower A-arm 126 with arms connected to the lower frame member 102; figure 14; paragraph [0065]); at least one front ground engaging member (front wheels 14; figure 3; paragraph [0053]), the at least one ground engaging member being operatively connected to the at least one front suspension system (each of the two front wheels 14 is mounted to the frame 42 of the vehicle 10 via a front suspension 44; figure 3; paragraph [0056]); at least one rear suspension system connected to the lower frame portion (rear suspension system formed by shock absorber unit 58 and swing arm 56 which is connected to lower frame member 102 via bracket 122, as shown; figures 9, 13, 15; paragraph [0057]); at least one rear ground engaging member operatively connected to the at least one rear suspension system (rear wheel 16 mounted to swing arm 56 and thereby operatively connected to shock absorber unit 58, as well; figure 11; paragraph [0057]); a power pack for providing power to at least one of: the at least one front ground engaging member, and the at least one rear ground engaging member (engine 32 provides power to the rear wheel 16 via belt 72 disposed about wheel sprocket 70 and driving sprocket 71; paragraph [0057]), the power pack being connected to and supported by the lower frame portion (engine 32 is mounted on bracket 122 which is mounted to rearward cross member 106 integrally formed with lower frame member 102); at least one seat connected to and supported by at least one of the upper frame portion and the lower frame portion (straddle seat 12 mounted on the rearward portion of upper frame member 100; paragraph [0053]). Codere fails to disclose a lower frame portion made from a first material and the upper frame portion being made from a second material different from the first 
With respect to claim 8, The combination of Codere and Baldwin discloses the claimed invention as discussed above and Codere further discloses wherein: the at least one front suspension system is two front suspension systems; the at least one front ground engaging member is two front ground engaging members (each of the two front wheels 14 is mounted to the frame 42 of the vehicle 10 via a front suspension 44; figure 3; paragraph [0064]); and a front portion of the lower frame portion includes: a plurality of suspension mounts for connecting the two front suspension systems thereto (forward frame extension 114 is connected to the front portion of lower frame member 102 and includes suspension attachment points; paragraphs [0064], [0065]), the plurality of suspension mounts 
With respect to claim 18, Codere further discloses wherein the power pack is connected to the lower frame portion by a plurality of vibration absorbing mounts (engine 32 is mounted to strut 108 and rearward cross member 106 of the lower frame portion via strut brackets 134 and engine mount bracket 138, each of which includes an elastomeric material to reduce the transmission of vibrations from the engine 32 to the frame 42; paragraph [0068]).
With respect to claim 30, Codere discloses wherein a highest vertical point of the lower frame portion (102) is lower than a highest vertical point of the upper frame portion (100; Fig 15).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codere et al. in view of Baldwin et al., as applied to claim 1 as discussed above, and further in view of Myers et al. (USPub 2009/0272593).
With respect to claim 10, the combination of Codere and Baldwin et al. discloses the claimed invention as discussed above but do not disclose wherein: the upper frame portion is selectively fastened to the lower frame portion by a plurality of fasteners; upon removal of at least some of the plurality of fasteners, the upper frame portion is upwardly pivotable with respect to the lower frame portion; and when the upper frame portion has been pivoted upward with respect to the lower frame portion, a rear side of the power pack is accessible.  Myers et al., however, disclose an upper frame portion (formed by struts 1, 2, and 7) that is selectively fastened to the lower frame portion by a plurality of fasteners (at 11A and 11B); upon removal of at least some of the plurality of fasteners, the upper frame portion is upwardly pivotable with respect to the lower frame portion ([0021], lower frame 8 is permitted to pivot with respect to the upper frame); and when the upper frame portion has been pivoted upward with respect to the lower frame portion, a rear side of the power pack is accessible ([0021], quick access to the engine for repair, inspection analysis and/or replacement).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Codere et al. in view of the teachings of Myers et al. to provide a releasable connection between the upper frame to allow relative pivoting between them in order to provide quick access to the power pack for repair, inspection analysis and/or replacement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/19/2021